UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22700 Exchange Traded Concepts Trust II (Exact name of registrant as specified in charter) 2545 South Kelly Avenue, Suite C, Edmond, Oklahoma (Address of principal executive offices) (Zip code) Citi Fund Services Ohio, Inc., 3435 Stelzer Road, Columbus, OH 43219 (Name and address of agent for service) Registrant’s telephone number, including area code: (405) 778-8377 Date of fiscal year end: April 30 Date of reporting period: January31, 2014 Item 1. Schedule of Investments. Horizons S&P 500® Covered Call ETF January 31, 2014 SCHEDULES OF PORTFOLIO INVESTMENTS (Unaudited) Security Description Shares Value ($) COMMON STOCKS 100.0% Consumer Discretionary 12.4% Amazon.com, Inc.* AutoNation, Inc.* AutoZone, Inc.* 56 Bed Bath & Beyond, Inc.* Best Buy Co., Inc. BorgWarner, Inc. Cablevision Systems Corp., Class A Carnival Corp. CBS Corp., Class B Chipotle Mexican Grill* 50 Coach, Inc. Coca-Cola Enterprises, Inc. Comcast Corp., Class A D.R. Horton, Inc. Darden Restaurants, Inc. Delphi Automotive PLC DIRECTV* Discovery Communications, Inc., Class A* Dollar General Corp.* Dollar Tree, Inc.* Expedia, Inc. Family Dollar Stores, Inc. Ford Motor Co. Fossil Group, Inc.* 79 Gamestop Corp. Gannett Co., Inc. Gap, Inc. Garmin, Ltd. General Motors Co.* Genuine Parts Co. Goodyear Tire & Rubber Co. Graham Holdings Co.* 6 H&R Block, Inc. Harley-Davidson, Inc. Harman International Industries, Inc. Hasbro, Inc. International Game Technology Johnson Controls, Inc. Kohl's Corp. L Brands, Inc. Leggett & Platt, Inc. Lennar Corp. Lowe's Cos., Inc. Macy's, Inc. Marriott International, Inc., Class A Mattel, Inc. McDonald's Corp. McGraw-Hill Cos., Inc. Michael Kors Holdings, Ltd.* Mohawk Industries, Inc.* Netflix.com, Inc.* 97 Newell Rubbermaid, Inc. News Corp., Class A* Nike, Inc., Class B Nordstrom, Inc. Omnicom Group, Inc. O'Reilly Automotive, Inc.* PetSmart, Inc. Polo Ralph Lauren Corp. 96 Priceline.com, Inc.* 84 Pulte Group, Inc. PVH Corp. Ross Stores, Inc. Scripps Networks Interactive, Inc. Staples, Inc. Security Description Shares Value ($) COMMON STOCKS , Continued Consumer Discretionary, continued Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Target Corp. The Home Depot, Inc. The Interpublic Group of Cos., Inc. The Walt Disney Co. Time Warner Cable, Class A Time Warner, Inc. TJX Cos., Inc. Tractor Supply Co. TripAdvisor, Inc.* Twenty-First Century Fox, Inc. Urban Outfitters, Inc.* VF Corp. Viacom, Inc., Class B Whirlpool Corp. Wyndham Worldwide Corp. Wynn Resorts, Ltd. Yum! Brands, Inc. Consumer Staples 9.4% Altria Group, Inc. Archer-Daniels-Midland Co. Avon Products, Inc. Brown-Forman Corp., Class B Campbell Soup Co. Clorox Co. Coca-Cola Co. Colgate-Palmolive Co. ConAgra Foods, Inc. Constellation Brands, Inc.* Costco Wholesale Corp. CVS Caremark Corp. Dr. Pepper Snapple Group, Inc. Estee Lauder Cos., Class A General Mills, Inc. Hormel Foods Corp. Kellogg Co. Kimberly-Clark Corp. Kraft Foods Group, Inc. Kroger Co. Lorillard, Inc. McCormick & Co., Inc. Mead Johnson Nutrition Co. Molson Coors Brewing Co. Mondelez International, Inc. Monster Beverage Corp.* PepsiCo, Inc. Philip Morris International Procter & Gamble Co. Reynolds American, Inc. Safeway, Inc. Sysco Corp. The Hershey Co. The J.M. Smucker Co. Tyson Foods, Inc., Class A Walgreen Co. Wal-Mart Stores, Inc. Whole Foods Market, Inc. Energy 9.9% Anadarko Petroleum Corp. See Notes to Schedules of Investments. 1 Horizons S&P 500® Covered Call ETF January 31, 2014 SCHEDULES OF PORTFOLIO INVESTMENTS (Unaudited) Security Description Shares Value ($) COMMON STOCKS , Continued Energy, continued Apache Corp. Baker Hughes, Inc. Cabot Oil & Gas Corp. Cameron International Corp.* Chesapeake Energy Corp. Chevron Corp. ConocoPhillips CONSOL Energy, Inc. Denbury Resources, Inc.* Devon Energy Corp. Diamond Offshore Drilling, Inc. Ensco PLC, Class A EOG Resources, Inc. Exxon Mobil Corp. FMC Technologies, Inc.* Halliburton Co. Helmerich & Payne, Inc. Hess Corp. Kinder Morgan, Inc. Marathon Oil Corp. Marathon Petroleum Corp. Murphy Oil Corp. Nabors Industries, Ltd. National-Oilwell Varco, Inc. Newfield Exploration Co.* Noble Corp. PLC Noble Energy, Inc. Occidental Petroleum Corp. Peabody Energy Corp. Phillips 66 Pioneer Natural Resources Co. QEP Resources, Inc. Range Resources Corp. Rowan Cos. PLC* Schlumberger, Ltd. Southwestern Energy Co.* Spectra Energy Corp. Tesoro Corp. Transocean, Ltd. Valero Energy Corp. Williams Cos., Inc. WPX Energy, Inc.* Financials 15.9% ACE, Ltd. AFLAC, Inc. Allstate Corp. American Express Co. American International Group, Inc. Ameriprise Financial, Inc. AON PLC Apartment Investment & Management Co., Class A Assurant, Inc. AvalonBay Communities, Inc. Bank of America Corp. Bank of New York Mellon Corp. BB&T Corp. Berkshire Hathaway, Inc., Class B* BlackRock, Inc., Class A Boston Properties, Inc. Capital One Financial Corp. CBRE Group, Inc., Class A* Security Description Shares Value ($) COMMON STOCKS , Continued Financials, continued Cincinnati Financial Corp. Citigroup, Inc. CME Group, Inc. Comerica, Inc. D&B Corp. 63 Discover Financial Services, Inc. E*Trade Financial Corp.* Equity Residential (REIT) Fifth Third BanCorp Franklin Resources, Inc. General Growth Properties, Inc. Genworth Financial, Inc., Class A* Goldman Sachs Group, Inc. Hartford Financial Services Group, Inc. HCP, Inc. Health Care REIT, Inc. Host Hotels & Resorts, Inc. Hudson City BanCorp, Inc. Huntington Bancshares, Inc. IntercontinentalExchange Group, Inc. Invesco, Ltd. JPMorgan Chase & Co. KeyCorp Kimco Realty Corp. Legg Mason, Inc. Leucadia National Corp. Lincoln National Corp. Loews Corp. M&T Bank Corp. Marsh & McLennan Cos., Inc. MetLife, Inc. Moody's Corp. Morgan Stanley Northern Trust Corp. People's United Financial, Inc. Plum Creek Timber Co., Inc. PNC Financial Services Group Principal Financial Group, Inc. Progressive Corp. Prologis, Inc. Prudential Financial, Inc. Public Storage Regions Financial Corp. Robert Half International, Inc. Simon Property Group, Inc. SLM Corp. State Street Corp. SunTrust Banks, Inc. T. Rowe Price Group, Inc. The Charles Schwab Corp. The Chubb Corp. The Macerich Co. The NASDAQ OMX Group, Inc. Torchmark Corp. Travelers Cos., Inc. U.S. BanCorp Unum Group Ventas, Inc. Vornado Realty Trust Wells Fargo & Co. Weyerhaeuser Co. XL Group PLC Zions BanCorp. See Notes to Schedules of Investments. 2 Horizons S&P 500® Covered Call ETF January 31, 2014 SCHEDULES OF PORTFOLIO INVESTMENTS (Unaudited) Security Description Shares Value ($) COMMON STOCKS , Continued Health Care 13.6% Abbott Laboratories Abbvie, Inc. Actavis, Inc. PLC* Aetna, Inc. Agilent Technologies, Inc. Alexion Pharmaceuticals, Inc.* Allergan, Inc. AmerisourceBergen Corp. Amgen, Inc. Baxter International, Inc. Beam, Inc. Becton Dickinson & Co. Biogen Idec, Inc.* Boston Scientific Corp.* Bristol-Myers Squibb Co. C.R. Bard, Inc. Cardinal Health, Inc. Carefusion Corp.* Celgene Corp.* Cerner Corp.* CIGNA Corp. Covidien PLC DaVita Healthcare Partners, Inc.* DENTSPLY International, Inc. Edwards Lifesciences Corp.* Eli Lilly & Co. Express Scripts Holding, Inc.* Forest Laboratories, Inc.* Gilead Sciences, Inc.* Hospira, Inc.* Humana, Inc. Intuitive Surgical, Inc.* 62 Johnson & Johnson Laboratory Corp. of America Holdings* McKesson Corp. Medtronic, Inc. Merck & Co., Inc. Mylan Laboratories, Inc.* Patterson Cos., Inc. PerkinElmer, Inc. Perrigo Co. PLC Pfizer, Inc. Quest Diagnostics, Inc. Regeneron Pharmaceuticals, Inc.* St. Jude Medical, Inc. Stryker Corp. Tenet Healthcare Corp.* Thermo Fisher Scientific, Inc. UnitedHealth Group, Inc. Varian Medical Systems, Inc.* Vertex Pharmaceuticals, Inc.* Waters Corp.* WellPoint, Inc. Zimmer Holdings, Inc. Zoetis, Inc. Industrials 10.9% 3M Co. Allegion PLC* AMETEK, Inc. Avery Dennison Corp. C.H. Robinson Worldwide, Inc. CarMax, Inc.* Caterpillar, Inc. Security Description Shares Value ($) COMMON STOCKS , Continued Industrials, continued Cintas Corp. CSX Corp. Cummins, Inc. Danaher Corp. Deere & Co. Delta Air Lines, Inc. Dover Corp. Eaton Corp. PLC Emerson Electric Co. Equifax, Inc. Expeditors International of Washington, Inc. Fastenal Co. FedEx Corp. Flowserve Corp. Fluor Corp. General Dynamics Corp. General Electric Co. Honeywell International, Inc. Illinois Tool Works, Inc. Ingersoll-Rand PLC Iron Mountain, Inc. Jacobs Engineering Group, Inc.* Joy Global, Inc. Kansas City Southern Industries, Inc. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Masco Corp. Nielsen Holdings NV Norfolk Southern Corp. Northrop Grumman Corp. PACCAR, Inc. Pall Corp. Parker Hannifin Corp. Pentair, Ltd. Pitney Bowes, Inc. Precision Castparts Corp. Quanta Services, Inc.* Raytheon Co. Republic Services, Inc., Class A Rockwell Automation, Inc. Rockwell Collins, Inc. Roper Industries, Inc. Ryder System, Inc. 86 Snap-on, Inc. 94 Southwest Airlines Co. Stanley Black & Decker, Inc. Stericycle, Inc.* Textron, Inc. The ADT Corp. The Boeing Co. Tiffany & Co. Tyco International, Ltd. Union Pacific Corp. United Parcel Service, Inc., Class B United Technologies Corp. W.W. Grainger, Inc. Waste Management, Inc. Xylem, Inc. Information Technology 18.8% Accenture PLC Adobe Systems, Inc.* Akamai Technologies, Inc.* See Notes to Schedules of Investments. 3 Horizons S&P 500® Covered Call ETF January 31, 2014 SCHEDULES OF PORTFOLIO INVESTMENTS (Unaudited) Security Description Shares Value ($) COMMON STOCKS , Continued Information Technology, continued Alliance Data Systems Corp.* 80 Altera Corp. Amphenol Corp., Class A Analog Devices, Inc. Apple, Inc. Applied Materials, Inc. Autodesk, Inc.* Automatic Data Processing, Inc. Broadcom Corp., Class A CA, Inc. Cisco Systems, Inc. Citrix Systems, Inc.* Cognizant Technology Solutions Corp.* Computer Sciences Corp. Corning, Inc. eBay, Inc.* Electronic Arts, Inc.* EMC Corp. F5 Networks, Inc.* Facebook, Inc.* Fidelity National Information Services, Inc. First Solar, Inc.* Fiserv, Inc.* FLIR Systems, Inc. Google, Inc., Class A* Harris Corp. Hewlett-Packard Co. Intel Corp. International Business Machines Corp. Intuit, Inc. Jabil Circuit, Inc. Juniper Networks, Inc.* KLA-Tencor Corp. Lam Research Corp.* Linear Technology Corp. LSI Logic Corp. Mastercard, Inc., Class A Microchip Technology, Inc. Micron Technology, Inc.* Microsoft Corp. Motorola Solutions, Inc. NetApp, Inc. NVIDIA Corp. Oracle Corp. Paychex, Inc. Qualcomm, Inc. Red Hat, Inc.* Salesforce.com, Inc.* SanDisk Corp. Seagate Technology PLC Symantec Corp. TE Connectivity, Ltd. Teradata Corp.* Texas Instruments, Inc. Total System Services, Inc. VeriSign, Inc.* Visa, Inc., Class A Western Digital Corp. Western Union Co. Xerox Corp. Xilinx, Inc. Yahoo!, Inc.* Security Description Shares Value ($) COMMON STOCKS , Continued Materials 3.4% Air Products & Chemicals, Inc. Airgas, Inc. Alcoa, Inc. Allegheny Technologies, Inc. Ball Corp. Bemis Co., Inc. CF Industries Holdings, Inc. 92 Cliffs Natural Resources, Inc. E.I. du Pont de Nemours & Co. Eastman Chemical Co. Ecolab, Inc. FMC Corp. Freeport-McMoRan Copper & Gold, Inc., Class B International Flavors & Fragrances, Inc. International Paper Co. LyondellBasell Industries NV, Class A MeadWestvaco Corp. Monsanto Co. Newmont Mining Corp. Nucor Corp. Owens-Illinois, Inc.* PPG Industries, Inc. Praxair, Inc. Sealed Air Corp. Sherwin-Williams Co. Sigma-Aldrich Corp. The Dow Chemical Co. The Mosaic Co. U.S. Steel Corp. Vulcan Materials Co. Telecommunication Services 2.5% American Tower Corp. AT&T, Inc. CenturyLink, Inc. Crown Castle International Corp.* Frontier Communications Corp. Verizon Communications, Inc. Windstream Holdings, Inc. Utilities 3.2% AES Corp. AGL Resources, Inc. Ameren Corp. American Electric Power Co., Inc. CenterPoint Energy, Inc. CMS Energy Corp. Consolidated Edison, Inc. Dominion Resources, Inc. DTE Energy Co. Duke Energy Corp. Edison International Entergy Corp. Equities Corp. Exelon Corp. FirstEnergy Corp. Integrys Energy Group, Inc. NextEra Energy, Inc. NiSource, Inc. Northeast Utilities NRG Energy, Inc. ONEOK, Inc. See Notes to Schedules of Investments. 4 Horizons S&P 500® Covered Call ETF January 31, 2014 SCHEDULES OF PORTFOLIO INVESTMENTS (Unaudited) Security Description Shares Value ($) COMMON STOCKS , Continued Utilities, continued Pepco Holdings, Inc. PG&E Corp. Pinnacle West Capital Corp. PPL Corp. Public Service Enterprise Group, Inc. SCANA Corp. Sempra Energy Southern Co. TECO Energy, Inc. Wisconsin Energy Corp. Xcel Energy, Inc. TOTAL COMMON STOCKS (Cost $24,217,902) EXCHANGE TRADED FUND 0.1% SPDR S&P rust, 2.20% TOTAL EXCHANGE TRADED FUND (Cost $17,915) TOTAL INVESTMENTS (Cost $24,235,817) — 100.1% Other Net Assets (Liabilities): Written Call Options — (0.5)% ) Other Net Assets — 0.4% Total Other Net Assets (Liabilities) — (0.1)% ) NET ASSETS — 100.0% $ * Non-income producing security ETF Exchange Traded Fund SPDR Standard & Poor's Depositary Receipts The Horizons S&P 500 Covered Call ETF invested in the following sectors as of January 31, 2014: Value % of Net Assets Information Technology $ % Financials Health Care Consumer Discretionary Industrials Energy Consumer Staples Materials Utilities Telecommunication Services Exchange Traded Fund Written Call Options ) ) Other Net Assets (Liabilities) Total $ % See Notes to Schedules of Investments. 5 Horizons S&P 500 Covered Call ETF January 31, 2014 SCHEDULES OF WRITTEN CALL OPTIONS (Unaudited) Number of Contracts Value ($) Written Call Options (0.5)% (7 ) 3M Co., Strike @ 140 Exp 2/24/14 ) ) Abbott Laboratories, Strike @ 41 Exp 2/24/14 ) ) Abbvie, Inc., Strike @ 52.5 Exp 2/24/14 ) (6 ) Accenture PLC, Strike @ 85 Exp 2/24/14 ) (5 ) ACE, Ltd., Strike @ 100 Exp 2/24/14 ) (2 ) Actavis, Inc. PLC, Strike @ 190 Exp 2/24/14 ) (5 ) Adobe Systems, Inc., Strike @ 62.5 Exp 2/24/14 ) (5 ) Aetna, Inc., Strike @ 75 Exp 2/24/14 ) (4 ) AFLAC, Inc., Strike @ 65 Exp 2/24/14 ) (4 ) Agilent Technologies, Inc., Strike @ 62.5 Exp 2/24/14 ) (2 ) Air Products & Chemicals, Inc., Strike @ 115 Exp 2/24/14 ) (1 ) Airgas, Inc., Strike @ 115 Exp 2/24/14 ) (2 ) Akamai Technologies, Inc., Strike @ 52.5 Exp 2/24/14 ) ) Alcoa, Inc., Strike @ 12 Exp 2/24/14 ) (3 ) Alexion Pharmaceuticals, Inc., Strike @ 150 Exp 2/24/14 ) (1 ) Allegheny Technologies, Inc., Strike @ 37.5 Exp 2/24/14 (3
